SULLIVAN, J.
This action was brought to compel Latah county to pay to the city of Moscow the sum of $766.97, money collected by the tax collector of said county. Said tax collector collected, during the fiscal year commencing on the first Tuesday in May, 1895, $11,723.97 as taxes levied upon the taxable property of said city for general revenue purposes. After the collection of said taxes, the board of county commissioners of said county ordered the tax collector to retain seven per cent of the sum collected as payment for the collection of said taxes, which he did; and plaintiff alleges that such detention was without right and unlawful. The judgment of the court below was in favor of the county, and the city of Moscow appeals.
Section 82 of an act concerning the organization of cities and villages (Sess. Laws 1893, p. 123) provides that the council or trustees of a city or village shall certify to the county tax collector the percentage or number of mills on the dollar of tax levied for city or village purposes by them, and that the tax collector shall place the same upon the proper tax lists, and proceed to collect the same; and section 84 of said act provides as follows, to wit: “The tax collector of the county shall pay over, on demand, to the treasurer of any city or village, all money received by him arising from taxes levied belonging to such city or village, together with all money collected as a tax on dogs from the residents of such corporation tor the use of the general fund therein.” Under the provisions of said section 84 the tax collector is required to pay over, on demand, to the treasurer of Moscow, all money received by him arising from taxes levied by said city. Neither the tax collector nor Latah county has any legal right to retain seven per centum, or any part whatever, of the taxes so collected; but all such money must be paid to the city treasurer on demand. The judgment of the court below is reversed, with instructions to enter judgment in favor of appellant.
Morgan, C. J., and Huston, J., concur.